Martin, J.,

delivered the opinion of the court.
The plaintiff seeks remuneration for personal services. The general issue was pleaded. There was a. verdict and *255judgment for the plaintiff, and the defendant, after an unsuccessful attempt to obtain a new trial, appealed.
Eastern District.
March 1831.
Where the ease turns entirely upon a question of fact, the supreme court will not disturb the verdict of the jury.
The case turns entirely on the question of fact. No point of law appears to have been raised, and nothing authorizes us to disturb the verdict and judgment.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed with costs.